Citation Nr: 1425048	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision, by the Jackson, Mississippi, Regional Office (RO), which granted service connection for adjustment disorder with anxiety and depressed mood and assigned a 30 percent rating, effective July 6, 2007.  

On March 26, 2012, the Veteran appeared and offered testimony at a hearing before the Board.  A transcript of that hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  



FINDING OF FACT

Since the effective date of the grant of service connection for adjustment disorder with mixed anxiety and depressed mood, that disability has been manifested by ongoing symptoms of depression and anxiety, with irritability, panic attacks, chronic sleep disturbance, social withdrawal, and Global Assessment of Functioning (GAF) scores ranging from 50-70, productive of occupational and social impairment with reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for adjustment disorder with anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9440 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, VA satisfied its duty to notify by means of letters dated in June 2007 and October 2007 from the RO to the Veteran that were issued prior to the RO decision in December 2007.  An additional letter was issued in September 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims files, and that he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual background.

By a rating action in February 1995, the RO granted service connection for herpes progenitalis and assigned a 0 percent disability rating, effective June 11, 1992.  

In a statement in support of claim (VA Form 21-4138), dated in November 2006, the Veteran indicated that he wished to file a claim for depression secondary to his service-connected herpes progenitalis.  Submitted in support of the claim were VA progress notes dated from March 2006 to June 2007.  These records do not reflect any complaints or treatment of a psychiatric disorder, diagnosed as depression or anxiety.  

Also submitted in support of the claim was a prescription from the Medical Foundation of South Mississippi, dated in September 2007, on which a doctor had written that the Veteran was diagnosed as having anxiety and depression for which he had been placed on medication.  

Received in October 2007 were additional VA progress notes dated from October 2003 to September 2007.  A psychiatry note dated in September 2007 indicated that the Veteran had a diagnosis of major depression; he had a prescription for Lexapro and would substitute Celexa.  It was noted that the Veteran would be seen on a daily basis.  

Received in December 2004 were progress notes from the Gulf Coast Mental Health Center dated from December 2004 to May 2007.  These records show that the Veteran was seen for evaluation of his adjustment disorder and treatment which included individual therapy sessions.  When seen in August 2005, the Veteran indicated that he had been more irritable, angry and frustrated lately.  The Veteran noted that he was depressed partially over his disability and his marriage.  

The Veteran was afforded a VA examination in November 2007.  The Veteran reported that he was "very depressed" and had problems with sleep, anger, anxiety, worry, and panic attacks.  The Veteran indicated that he noticed some physical symptoms but never sought medical treatment because of embarrassment.  He was diagnosed as having herpes in 1985 when he and his wife were trying to conceive a child.  The Veteran indicated that he was horrified when he heard the diagnosis because of the things he had read and thought that herpes was the initial manifestation of AIDS.  The Veteran further indicated that he felt extremely guilty because his wife eventually did get the disease and they were never able to have children.  The Veteran related that he felt guilty and worried often, but he also had panic attacks about once a day.  The Veteran indicated that he felt dirty and was afraid that people would think badly of him.  He stated that, when he had outbreaks, he took personal leave days and avoided contact with people.  The Veteran stated that because his genital disease was a secret, he had never been able to get any type of emotional support for his depression, guilt and anxiety.  

On mental status examination, the Veteran was alert and oriented x4.  He was casually dressed and well groomed.  He was cooperative and attentive.  He was initially anxious, but less so as the interview progressed.  The Veteran described his mood as "very depressed."  Affect was anxious and depressed.  Speech was normal in rate and rhythm.  Thought processes and content were goal directed and coherent.  He denied any current suicidal or homicidal ideation or plan.  There was no evidence of psychosis.  He denied any auditory and visual hallucinations.  Memory was grossly intact.  Insight and judgment were fair.  The examiner noted that the Veteran appeared to be able to protect himself from common dangers.  The impression was adjustment disorder with anxiety and depressed mood; he was assigned a GAF score of 60.  The examiner noted that the adjustment disorder was at least as likely as not related to the service-connected herpes.  The examiner stated that the GAF score of 60 was reflective of moderate impairment in industrial and social functioning with respect to adjustment disorder with anxiety and depressed mood.  The score was given because of the severity of his psychiatric symptoms although he had managed to maintain employment and marriage for 23 years.  The mental status findings did not demonstrate any major limitations that would preclude employment.  There were no observable impairments in thought processes or communication skills.  

Received in August 2008 were VA progress notes dated from June 2006 to June 2008.  During a clinical visit in November 2007, the Veteran complained of anxiety related to possible diagnosis of diabetes.  Mood was euthymic with anxious and puzzled affect.  Thought process and content was organized and logical with adequate insight and judgment.  He had good eye contact with soft clear speech and relevant answers.  The assessment was anxiety state, and he was assigned a GAF score of 50.  

Received in June 2010 were VA progress notes dated from November 2008 to March 2010.  During a follow-up evaluation in September 2009, the Veteran indicated that he continued to experience mild irritability, loss of interest and a tendency to withdraw, but was confident that the Prozac had helped with his anxiety attacks which previously would occur 3 to 4 times a week.  He continued to work full time at VA in housekeeping.  On examination, it was noted that his mood was slightly anxious and anhedonic.  He was appropriately dressed and groomed.  No delusions or hallucinations were noted.  No suicidal or homicidal ideations were noted.  The assessment was anxiety and depression NOS; and the examiner assigned a GAF score of 57-58.  

The Veteran was afforded a VA examination in August 2011.  At that time, he noted that his wife had become concerned that he may be cheating due to loss of interest in the sex over the prior three years.  The Veteran indicated that he took fewer sick days due to depression; however, he continued to take 2 to 3 days off each month when he had herpes outbreak.  The Veteran reported that he received a promotion at work and was a supervisor; however, he noted that his mental health problems sometimes lead to some interpersonal difficulties with co-workers.  It was noted that, since his last examination, the Veteran was seen at the VAMC every 1 to 3 months for mental health concerns.  The Veteran reported that his wife stated that he got angry sometimes due to the medication.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The Veteran indicated that he contracted herpes while in the service, but the woman he contracted it from told him that she had the disease before they engaged in sexual activity, but he made the decision to be with her anyway.  The Veteran reported that he felt angry at himself for making such a poor decision; he reported a great deal of frustration that he could not take back the decision or cure the herpes.  He also reported constant worry that if others were to find out about the disease that he would be discriminated against or shunned.  The Veteran also reported that he got angry at himself and having low self-esteem and anhedonia.  The pertinent diagnosis was adjustment disorder with mixed anxiety and depressed mood; the examiner assigned a GAF score of 70.  The examiner indicated that the mental disorder resulted in occupational and mental impairment with reduced reliability and productivity.  

In an addendum, dated August 23, 2011, the VA examiner acknowledged that the report as written with GAF of 70 and indicating of "reduced reliability and productivity" appeared discrepant.  The examiner noted that "reduced reliability" acknowledges that the Veteran continued to take 2 to 3 sick days per month due to anxiety about herpes outbreaks.  The Veteran also acknowledges some interpersonal difficulties with coworkers.  The examiner stated that she would agree to modify the summary of occupational and social impairment to "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner stated that she could not determine the expectations for promotions at the Veteran's current place of employment, nor what level of functioning would be required for promotions; however, in her opinion, taking 2 to 3 days of leave per month is not within "the normal range" of "reliability" and therefore reflected in the original determination.  

At his personal hearing in March 2012, the Veteran reported that he experienced panic attacks almost on a daily basis; he stated that he got scarred and feared that something was wrong.  The Veteran indicated that the panic attacks affected his ability to function at work.  The Veteran related that he experienced occasional memory loss and forgot things.  The Veteran also reported that he had difficulty with motivation; he was afraid of initiating things out of fear that he would do something wrong.  The Veteran testified that he often panicked when he felt that people had looked in his records and discovered that he had herpes; he felt like everyone was looking at him and whispering about him.  The Veteran stated that his social life was gone; he could not be around people.  The Veteran also reported difficulty sleeping, being irritable, nervous and anxious.  The Veteran stated that he had a tendency to withdraw.  The Veteran indicated that while he had had suicidal thoughts, he never told anyone because he was afraid that they might lock him up; and he had no plan or intent to hurt himself.  The Veteran related that he saw the VA doctor on a regular basis for depression; he had a co-worker who was really "grinding" on him and he had a difficult time dealing with the situation.  

Submitted at the hearing were VA progress notes dated from June 2009 to August 2011 which shows that the Veteran received ongoing clinical attention for his psychiatric disorder.  During a clinical visit in April 2011, the Veteran expressed concern that one of his co-workers may have looked into his electronic medical records and discovered that he was diagnosed as having genital herpes.  He suggested that several of his coworkers have acted awkwardly around him and he even overheard one of them whisper "he has herpes."  He noted that the incident had heightened his anxiety and even led him to contemplate early retirement.  He had also become more irritable.  The examiner noted that the Veteran's mood was moderately anxious with congruent affect.  The assessment was anxiety and depression; he was assigned a GAF score of 58-63.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).   

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's initial 30 percent rating for adjustment disorder with anxiety and depressed mood has been assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440.  Psychiatric disabilities, however, to include adjustment disorders, are rated under a General Rating Formula.  

Pursuant to that formula, a 30 percent rating is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform certain tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptom as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assignable for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) but with no more than slight impairment in social, occupational, or school functioning. 

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2013).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's adjustment disorder with anxiety and depressed mood more closely approximates the criteria for a 50 percent rating even though he does not meet all of the criteria for a 50 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; see also 38 C.F.R. § 4.7.  

In this regard, the Board notes that the evidence of record shows that the Veteran is consistently described as having symptomatology that included anxiety, depression, irritability, difficulty sleeping, and social isolation.  During the November 2007 VA examination, the Veteran indicated that he felt dirty and was afraid that people will think badly of him; he stated that, when he has outbreaks, he takes personal leave days and avoids contact with people.  The Veteran stated that because his genital disease is a secret, he has never been able to get any type of emotional support for his depression, guilt and anxiety.  On examination, the examiner noted that the Veteran described his mood as "very depressed."  Affect was anxious and depressed.  The examiner gave the Veteran a GAF score of 60.  The examiner stated that the GAF score of 60 is reflective of moderate impairment in industrial and social functioning with respect to adjustment disorder with anxiety and depressed mood.  A psychiatric treatment note dated in November 2007 reflects a GAF score of 50.  A subsequent VA progress note dated in September 2009 indicates that the Veteran had irritability, loss of interest and tendency to withdraw; at that time, the examiner gave him a GAF score of 57-58.  Finally, in August 2011, while the Veteran was assigned a GAF score of 70, the examiner indicated that the mental disorder resulted in occupational and mental impairment with reduced reliability and productivity.  Although the examiner subsequently explained that a GAF score of 70 and "reduced reliability and productivity" appeared discrepant, she explained that "reduced reliability" acknowledges that the Veteran continues to take 2 to 3 sick days per month due to anxiety about herpes outbreaks.  And, she also noted that the Veteran acknowledged some interpersonal difficulties with coworkers.  

In light of the above clinical findings, the Board is of the view that the service-connected adjustment disorder with anxiety and depressed mood has been productive of reduced reliability and productivity, characteristic of pertinent disability criteria warranting a 50 percent disability rating throughout the claim period.  The Board, however, notes that an evaluation in excess of 50 percent disabling is not warranted because the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  It is noteworthy that, the Veteran remained married and employed at the VAMC, where he had been employed for several years.  Although the Veteran reported transient suicidal ideations, he denied any history of plans or actions in this regard.  He did not experience the kind of symptoms contemplated by the criteria for a 70 percent rating.  The evidence of record does not justify an evaluation higher than 50 percent.  For the reasons outlined above, the Board finds that a 50 percent evaluation and no more is warranted for adjustment disorder with anxiety and depressed mood.  

The Veteran's GAF scores range from 50 to 70.  As is noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  The Board finds that the Veteran's actual symptoms are best characterized as moderate symptoms and are indeed consistent with a 50 percent rating.  

Consideration has also been given to a higher than 50 percent rating, to 70 percent, for the Veteran's adjustment disorder, but the Board finds that such a rating is not warranted.  Although records show that the Veteran has had passive thoughts of suicide, he denied active ideation and said he would not do anything.  Moreover, he did not have symptoms such as obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  There is no indication of hallucinations, delusions, or formal thought disorder noted in the records.  Thus, the evidence of record does not show occupational and social impairment with deficiencies in most areas.  

For the foregoing reasons, the evidence reflects that the Veteran's adjustment disorder more nearly approximates the criteria and impairment warranting a 50 percent rating, but no higher.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a higher rating must be granted to the extent indicated.  38 U.S.C.A. § 5107.  

The Board has considered the Veteran's testimony and contentions but has not found that they represent additional evidence warranting a different conclusion than that reached here.  The Veteran's complaints regarding the severity of his adjustment disorder have been duly considered, including as expressed in treatment and upon clinical evaluation for rating purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Although such symptoms are often inherently subjective, the Board looks to the Veteran's statements as supported by more objective indicia of disability, including observable behaviors and competencies in functioning, and conclusions of medical treatment professionals and examiners.  Nonetheless, the Board finds the evidence does not reflect that the occurrence and severity of the reported symptoms are sufficient to warrant a rating higher than 50 percent.  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the above, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  


ORDER

An initial rating of 50 percent for adjustment disorder with anxiety and depressed mood is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


